729 P.2d 985 (1986)
The PEOPLE of the State of Colorado, Plaintiff-Appellant,
v.
Edward George WHITESELL, Defendant-Appellee.
No. 85SA451.
Supreme Court of Colorado, En Banc.
December 22, 1986.
*986 G.F. Sandstrom, Dist. Atty., Charles D. Behrens, Deputy Dist. Atty., Pueblo, for plaintiff-appellant.
William L. Lloyd, Pueblo, for defendant-appellee.
PER CURIAM.
The People appeal the trial court's order dismissing an information filed July 17, 1985, alleging that between January 1, 1982, and May 1, 1982, the defendant, Edward George Whitesell, committed sexual assault on a child, in violation of section 18-3-405(1), 8B C.R.S. (1986). The trial court ruled that the prosecution of this case was barred by section 16-5-401(1), 8 C.R.S. (1978), a statute of limitations containing a three-year period within which to bring charges for this and other felony offenses. The trial court correctly stated that the three-year statute was amended, effective July 1, 1982, to provide a seven-year period within which an information alleging this offense might be filed and that the statute was silent with respect to the effect of this amendment on offenses committed prior to the effective date. The trial court concluded that, with regard to offenses committed prior to July 1, 1982, the amendment did not extend the former three-year period of limitations.
In People v. Holland, 708 P.2d 119 (Colo. 1985), we concluded that on the basis of the language of H.B. 1254, 1985 Colo.Sess. Laws 616, again amending section 16-5-401, effective July 1, 1985, the General Assembly expressed a clear intent that its amendment of this statute of limitations insofar as it affects the offense of sexual assault on a child was intended to apply to all offenses not time-barred as of the effective dates of the amendatory legislation. We reached a similar result in People v. Midgley, 714 P.2d 902 (Colo.1986). The 1982 amendment effectively extended the period of limitations within which to file this action to seven years. Accordingly, the trial court erred in dismissing the information.
The order of the trial court is reversed, and the case is remanded for further proceedings.